DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 06/30/2022.  Claim 16 and 29-30 have been canceled. Claims 1-3, 8-13, 15, 17-19 and 21-26 have been amended.  New claims 31-33 have been added.  Therefore, claims 1-15, 17-28 and 31-33 are pending and addressed below.
Response to Amendment/Arguments
Drawings
Applicant’s arguments, see page 19, filed 06/30/2022, with respect to objection to the drawing have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is patent eligible.   Specifically applicant argues that the claimed artificial intelligent modules independently trained is not generic as argued in the previous Office Action.  Applicant argues that a plurality of independently trained separate AI modules are unusual in computing.  Applicant argues that independently trained modules would arrive at contradictory conclusions and therefore, is not directed toward generic functionality.  The examiner disagrees with the premise of applicant argument.  Step 2A prong 1 analysis is not to determine whether the technology recited in the claim is generic but rather to determine whether the claimed subject matter is directed toward any of the identified abstract categories.  The examiner notes the applicant does not argue against mental process and does not argues that the claimed subject matter is not directed toward analyzing data in order to provide security allocation recommendations and portfolio allocations.  The rejection is maintained under step 2A prong 1.
In the remarks applicant argues that the amended claims limitations recite the server receiving market update data in real time and the plurality of models updating recommendations in real time based on updated information.  Applicant argues that the human mind is not capable of gathering market data in real time and using the market data to automatically update recommendation.  Applicant argues that the process claimed is impossible for the human mind or pre-computer systems to implements as it requires multiple independent IT systems to generate separate conclusions.  The examiner respectfully disagrees.  The human mind is capable of observation.  Gathering market data in real time is merely data gathered in actual/current time.  While observing data, the data can be observed in actual/real time.  As for updating recommendation.  The human mind is capable of observing/gathering data and based on that data observed/gathered determine a recommendation to put forth.  With respect to the multiple IT system argument, multiple humans are also capable of observation and providing recommendations based on data observed.  Applicant’s argument is not persuasive.  
In the remarks applicant argues that the proposed amendment “wherein the server receives a request....the server ...transmits data to and receives data from the at least one third party social media profile” automatically associating a third party ...profile with a user profile is a process that solves an internet based problem of aggregated data regarding a single individually across multiple data sources.  Associating ...third party profile allows the server to more intelligently access specific data regarding an individual and allowing information such as picture and bio data to autofill, allowing the system to use a wider array of data in making decisions.  The examiner respectfully disagrees with the conclusory statement “automatically associating a third party ...profile with a user profile is a process that solves an internet based problem of aggregated data regarding a single individually across multiple data sources” The applicant has identified any “internet based problem” to solve and has not explained how receiving request and receiving or sending user data has any impact on the internet.  Furthermore, accessing data and autofilling data are not related to internet functions or capability but rather is directed toward the identified abstract idea of the previous Office Action.  Conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant argues that under step 2A prong 2, the claimed subject matter is patent eligible.  Specifically applicant argues that the “plurality of distinct AI modules” receiving data and updating recommendation data are not directed toward a judicial exception.  Additionally the newly added elements of the server receiving additional data over multiple period via slider inputs on a GUI, an alert transmitted via push notifications, text or email and receiving approval, the adjustment of securities allocation, providing a view of stock on a GUI which provides a link to post data about stock and the link is presented in an overlay integrates the alleged abstract idea into a practical application.  The examiner respectfully disagrees.  The receiving of data including the additional data is merely insignificant activity to provide data for a business process.  The use of GUI sliders for returns over periods is a common tool in data tracking and viewing of market data activity over time.  The additional elements related to stock analysis and viewing is merely confining the abstract idea to a particular technical environment to display and output data analysis results.  The rejection is maintained.
In the remarks applicant makes the conclusory statement that the use of plurality of AI modules is a technical improvement in the field of AI technology. Applicant states that updating multiple AI modules in real time improves recommendations.  The examiner respectfully disagrees.  Improving recommendation is not an improvement to AI technology.  The examiner notes that applicant fails to point out any technical process related to AI improvement but instead focuses on data in and outcomes of the data received.  The rejection is maintained.
In the remarks applicant list the claim limitations making the conclusory statement that the claim limitations integrate the judicial exception into a practical application.  Conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant argues that under step 2B, the claimed subject matter is patent eligible.  Specifically applicant argues that the plurality of AI modules and the updating of the recommendation data provides significantly more than any identified abstract idea.  Applicant argues that using a plurality of modules is a technical improvement to the field that provides recommendations, as it takes into account separately trained models to determine an optimal outcome.  Automatically updating modules in real time improves recommendation provided.  The examiner respectfully disagrees.  Applicant is repeating arguments above.  The claim limitations lack technical disclosure of the any process that could be considered unique or particular.  The claimed and argued functions of receiving data, updating recommendations is merely receiving data, analyzing data and outputting the result.  According to Electric Power Group, such processes are conventional.  The applicant’s emphasis on “plurality” is insignificant.  Applicant has not provided any argument on the technical advantage or unconventionality of the use of multiple models with multiple outcomes other than as it relates to improving a business process.  The rejection is maintained.
In the remarks applicant makes the conclusory statement that the GUI features and connectivity of the platform with social media amounts to significantly more that the alleged abstract idea.  Conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant argues that claim 11, claim 18 and claim 26 are similar to claim 1 above is patent eligible.  The examiner respectfully disagrees.  See response above.
In the remarks applicant argues that claim 11 recites a GUI that displays a chat interface, the interface providing functionality between user devices including real time stock quotes and stock data.   The server retrieving price of stocks and percentage of increase/decline of data.  Applicant makes the conclusory statement that the output of real time stock quotes provides a technical solution to a technical problem of displaying stock data as typically such data obtained via Apps or web-browsers. Applicant makes the conclusory statement that the use of a chat interface to output stock data limits the use of the judicial exception into a practical application.  The examiner respectfully disagrees with the premise of applicant’s argument.  Conclusory statements are not persuasive.  Furthermore, using technology to apply the judicial exception is not sufficient.  The rejection is maintained.
 In the remarks applicant points to DDR holdings arguing that the current applicant similarly provides a solution to an internet centric problem.  Specifically the current application provides realtime prices and percentage of increase/decline of stocks in a chat interface.  This addresses the problem of a user opening a browser to obtain the data.  The examiner respectfully disagrees.  Using chat interfaces to display data instead of a user interface is merely substituting one technology for another.  Unlike DDR, the applicant has failed to identify the a problem rooted in technology or the technical solution to address the problem rooted in technology.  Rather applicant simply argues one type of GUI over another for use in displaying data.  DDR is not applicable.  The rejection is maintained. 
  In the remarks applicant list the claim limitations arguing that claim 18, combination of a fundamental engine, momentum engine, sentiment engine of AI modules the platform retrieving data for the engines from various sources, the engines being trained separately limit the claim to a particular improvement of providing AI modules being trained over prior systems.  Applicant points to para 0256 of the specification.  The examiner respectfully disagrees with the premise of applicant’s argument.  The applicant is arguing limitations not claimed.  The claim limitations are silent with respect to a training process. Using separately programmed modules to perform data analysis is not an improvement over AI modules.   With respect to the specification para 0256:
[00256] FIG. 122 illustrates one embodiment of an AI investment platform including a
plurality of engines. Each of the plurality of engines includes at least one processor and at least one memory. Each of the plurality of engines is located on a user device and/or one or more of the at least one server computer. In the embodiment shown in FIG. 122, the plurality of engines includes a fundamental engine, a momentum engine, a sentiment engine, an optimization engine, a backtesting engine, and/or an ensemble engine. Input data including, but not limited to, user profiles associated with the AI investment platform, user profiles associated with third party platforms (e.g., LINK.EDIN, FACEBOOK, social media networks, and/or messaging services), third party information, web results, market information, news, social networking, regulatory submissions, and/or the information and/or data related to the topics is provided to the AI investment platform. The input data is then fed to the fundamental engine, the momentum engine, and/or the sentiment engine. The fundamental engine is operable to evaluate historical data, fund data, and/or analyst reports. The momentum engine is operable to evaluate how the market is treating an asset in relation to its peers. The sentiment engine is operable to evaluate an overall attitude of investors toward an asset or a financial market. In one embodiment, the sentiment engine utilizes a combination of the inputs into the fundamental engine and momentum engine in order to evaluate the overall attitude of investors. In another embodiment, the sentiment engine utilizes inputs separate from the inputs into the fundamental engine and momentum engine. In yet another embodiment, the sentiment engine utilizes both inputs also used for the fundamental engine and momentum engine and inputs not used in the fundamental engine and momentum engine. Each of the fundamental engine, the momentum engine, and the sentiment engine include separate and independent AI modules. Therefore, the system is operable to evaluate and train each of the fundamental engine, the momentum engine, and the sentiment engine separately so as to optimize the outputs of each engine with reduced risk of confounding variables from one engine affecting the training of another engine. Outputs from the fundamental engine, the momentum engine, and/or the sentiment engine are fed to the optimization engine, the backtesting engine, and/or the ensemble engine. 

Please note that the specification in para 0256 merely list three different engines/algorithms which receive data, analyze data and output the result (see Electric Power Group).  The Outputs are fed to three other engines/algorithms.  Although the term “train each ...engine” is disclosed it is trivial mention and lack disclosure of any technical process.  The specification focuses on data for analysis rather than technical processes.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17-28 and 31-33 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-10 and 31-33:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a platform, as in independent Claim 1 and the dependent claims. Such platforms fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  Machine claim 1 recites a functions that have not been positively recited including the wherein clauses directed toward intended use (1) generates profiles (2) receives data over time (3) analyze data ( 4) generating suggested securities allocation and desired returns (5) recommendation data is weighted (6) analyze sentiment data (7) receives request and transmits data to and receives data from sources (8) receives updated data, (9) updates recommendation data (10) an alert is transmitted (11) receives an approval (12) adjust portfolio allocation (13) displayed data includes link to post data   .  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic platform and corresponding generic computer elements (i.e. server in network communication, artificial intelligence modules, analysis module). That is, other than reciting “transmitting an alert” and “detail view of stock on a GUI ...includes a link”, nothing in the claim element precludes the step from practically being performed in the mind. 
The recited intended use activity that can easily be performed in the human mind as mental processes because the processes of (1) generates profiles (2) receives data over time (3) analyze data ( 4) generating suggested securities allocation and desired returns (5) recommendation data is weighted (6) analyze sentiment data (7) receives request and transmits data to and receives data from sources (8) receives updated data, (9) updates recommendation data (11) receives an approval (12) adjust portfolio allocation, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward the intended use for analyze data in order to provide security allocation recommendation and suggested portfolio securities allocation.  Such concepts can be found in the abstract category of commercial interactions and marketing- a sub-category of commercial interactions.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to  (1) generating user profiles, the wherein clause does not further limit any technical process but instead is further limits the data acted upon- a common business practice (2) receives data over time via GUI slider– insignificant extra solution activity of receiving data inputted via slider GUI (3) analyze data, the server in communication with a plurality of artificial intelligence modules does not provide any technical process but instead is merely the technical field the analysis process is confined to particular field of endeavor- analyzing data is a common business practice (4) generate recommendations- a common business practice (5) recommendation data weighted – common practice in business data analysis (6) analyze sentiment data- a common business practice (7) receives request and transmits data to and receives data from sources -insignificant extra solution activity of receiving and transmitting data (8) receives updated data, - insignificant extra solution activity of receiving data (9) updates recommendation data – a common business practice (10) an alert is transmitted -insignificant extra solution activity of transmitting data for business purposes (11) receives an approval insignificant extra solution activity of receiving data for business purposes (12) adjust portfolio allocation – common business practice (13) displayed data includes link to post data- insignificant extra solution activity of outputting data.  The specification discloses sentiment data to be attitude of investors toward an asset or financial market (see para 0256).  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the platform at each intended process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations to the artificial intelligence where merely operates in the ordinary compacity of any generically program computer capable of analyzing data used weighted variables as the claimed limitations do not provide any technological process to perform the recited functions.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as an ordered combination, the combination of Limitations 1-5 is directed toward generating user profile data, receiving and analyzing data and generating weighted recommendations – a common business practice.  The combination of limitations 6-9 is directed toward analyzing additional data, receiving request and data and updating recommendation for allocation of securities is directed toward generating portfolio allocation based on recommendations- a common business practice.   The combination of limitations 10-12 is directed toward transmitting suggestion allocation alert, receiving user approval to adjust security allocation, and adjusting securities allocation-directed toward a business practice.   The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology. But rather is directed toward analyzing data for a business practice.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole is directed toward a business practice to suggest portfolio allocation based on recommendations generated from analyzed data.  Accordingly under step 2A prong 2, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of generating suggested portfolio securities allocation and analyze user sentiment data (i.e. “attitude of investors toward an asset or financial market”)  which is a process directed toward a business practice.     The limitations “recommendations generated by ...distinct artificial intelligence...” and “data weighted based on historical data regarding the correlation of the recommendation data of each of ... distinct artificial intelligence” is trivial mention in the claimed limitations.  The machine learning is only mentioned in passing and lacks technical information that goes beyond generically programmed computer implementation. The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a business practice to generate recommendations which are used to generate portfolio securities allocation and analyze user sentiment (attitude of investors toward an asset or financial market) and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a platform comprising a server in network communications with user devices, and in communication with a plurality of distinct artificial intelligence modules, a slider GUI; the intelligence modules including a sentiment analysis module- is purely functional and generic.  Nearly every server will include modules for analysis and be in communications with networks capable of performing the functions generate profiles, analyze data, generate recommendations, generate suggested securities allocation and analyze user sentiment.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the recited terms “generating” and “analyze” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The “artificial intelligence” recited in the claim is trivial mention without details that goes beyond merely performing generic computer functions to perform the identified abstract idea.  The specification discloses that the use of “machine learning tool” for analysis in business is well known use (see para 0008, para 0012, US Pub No. 2019/0370716, US Pub No. 2012/0290505) and establishing investment portfolios (see para 0009-0010, para 0013-0016, US Pub. No. 2019/0287178, US Pub No. 2016/0350862, US Pub No. 2016/0343078, US Pub No. 2011/0251978, US Pub No. 2008/0040250, US Pub No. 2003/0208427, US Pub No. 2002/0152151)
The specification states that the present invention investment platform and an artificial intelligence utilized to mitigate risk and diversify investment (see para 0018) and discloses the platform by its functions to perform the abstract idea (see para 0020-0022).  The specification recites the term “artificial intelligence” without disclosure of technical information or processes that goes beyond what can be implemented by any generically programmed platform comprising modules for analysis of data to perform the identified abstract idea.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-10 and 31-33 these dependent claim have also been reviewed with the same analysis as independent claim 1. Dependent claim 2 is directed toward fundamental analysis evaluating security related data applying a fundamental analysis module- a common business practice.  Dependent claim 3 is directed toward analyze performance of securities compared to similar securities using a momentum analysis module– a common business practice.  Dependent claim 4 is directed toward suggested securities allocation validated using historical data – a common business practice.  Dependent claim 5 is directed toward securities allocation selected by artificial intelligence modules – a common business practice.  Dependent claim 6 is directed toward sentiment data content- carries no patentable weight merely data content for analysis – a common business practice.  Dependent claim 7 is directed toward generate ranking of securities held by user profiles- a common business practice.  Dependent claim 8 is directed toward user profiles associated with investment accounts...and automatically buy/sell securities – a common business practice.  Dependent claim 9 is directed toward the intended use to generate a leaderboard comparing earnings – a common tool in business performing a common business practice.  Dependent claim 10 is directed toward user profile goals and to perform the intended use to generate a visualization of progress toward achieving the goal on returns- a common business practice.  Dependent claim 31 is directed toward data content displayed on an interface- insignificant non-functional descriptive subject matter.  Dependent claim 32 is directed toward unlink account feature which unlinks account from management platform – applying technology to perform a business process.  Dependent claim 33 is directed toward receiving data for plurality of engines and engines trained for different functions- insignificant extra solution activity and applying technology to perform analysis using differently programmed engines.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-10 and 31-33 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 11-15 and 17:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a platform, as in independent Claim 11 and the dependent claims. Such platforms fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  Machine claim 11 recites a functions that have not been positively recited including the wherein clauses directed toward intended use (1) analyze financial data (2) generates suggested profiles based on data over time (3) recommended da weighed ( 4) receive updated data (5) update recommended data (6) buy/sell securities based on recommendations (7) display chat interface with financial data  (8) retrieving price and increase/decrease stock.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic platform and corresponding generic computer elements (i.e. server in network communication, artificial intelligence modules, analysis module). That is, other than reciting one or more platform components for the intended use with no positive recitation of performing any functions, nothing in the claim element precludes the step from practically being performed in the mind. 
The recited intended use activity that can easily be performed in the human mind as mental processes because the processes of (1) analyze financial data (2) generates suggested profiles based on data over time (3) recommended da weighed ( 4) receive updated data (5) update recommended data (6) buy/sell securities based on recommendations (8) retrieving price and increase/decrease stock, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward the intended use for analyze data in order to provide security allocation recommendation and suggested portfolio securities allocation.  Such concepts can be found in the abstract category of commercial interactions and marketing- a sub-category of commercial interactions.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to  (1) analyze financial data- common business practice (2) generating suggested user profiles over time, the wherein clause does not further limit any technical process but instead is further limits the data acted upon- a common business practice (3) recommended data is weighted – common practice in financial data analysis (4) receive updated data- insignificant extra solution activity (5) update recommended data- common business practice in financial data analysis (6) buy/sell securities based on recommendation - a common business practice (7) display chat interface with financial data-insignificant extra solution activity of outputting data  (8) retrieving price and increase/decrease stock  -insignificant extra solution activity.  The specification discloses “automatically” buy/sell without any details as to the implementation of the “automatic” function that goes beyond intended result (see para 0021, para 0023, para 0200, para 0202, para 0240, para 0308).  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the platform at each intended process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations to the artificial intelligence where merely operates in the ordinary compacity of any generically program computer capable of analyzing data used weighted variables as the claimed limitations do not provide any technological process to perform the recited functions.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as an ordered combination, the combination of Limitations 1-3 is directed toward analyzing data and generating recommendation data that is weighted– a common business practice.  The combination of limitations 4-6 is directed toward receiving updated data, updating recommendation data and buying/selling assets based on recommendations- a common business practice. The combination of limitations 7-8 is directed toward displaying financial data results and receiving financial data – insignificant extra solution activity.    The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology. But rather is directed toward analyzing data for a business practice.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole is directed toward a business practice to buy/sell assets based on analyzed recommendations and outputting the results.  Similar to Electric Power Group, the claimed limitations as a whole are directed toward receiving data, analyzing data and outputting the results where the results are used to buy/sell securities.   Accordingly under step 2A prong 2, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of buying/selling assets based on recommendations which is a process directed toward a business practice.     The limitations “recommendations generated by ...distinct artificial intelligence...” and “data weighted based on historical data regarding the correlation of the recommendation data of each of ... distinct artificial intelligence” is trivial mention in the claimed limitations.  The machine learning is only mentioned in passing and lacks technical information that goes beyond generically programmed computer implementation. The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a business practice to generate recommendations which are used to buy/sell assets and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a platform comprising a server in network communications with user devices, and in communication with a plurality of distinct artificial intelligence modules and chat GUI to display data- is purely functional and generic.  Nearly every server will include modules for analysis and be in communications with networks capable of performing the functions generate profiles, analyze data, generate recommendations and buy/sell assets.  The chat interface is operating in its ordinary capacity to display data. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the recited terms “generating” and “analyze” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The “artificial intelligence” recited in the claim is trivial mention without details that goes beyond merely performing generic computer functions to perform the identified abstract idea.  The specification discloses that the use of “machine learning tool” for analysis in business is well known use (see para 0008, para 0012, US Pub No. 2019/0370716, US Pub No. 2012/0290505) and establishing investment portfolios (see para 0009-0010, para 0013-0016, US Pub. No. 2019/0287178, US Pub No. 2016/0350862, US Pub No. 2016/0343078, US Pub No. 2011/0251978, US Pub No. 2008/0040250, US Pub No. 2003/0208427, US Pub No. 2002/0152151) The specification states that the present invention investment platform and an artificial intelligence utilized to mitigate risk and diversify investment (see para 0018) and discloses the platform by its functions to perform the abstract idea (see para 0020-0022).  The specification recites the term “artificial intelligence” without disclosure of technical information or processes that goes beyond what can be implemented by any generically programmed platform comprising modules for analysis of data to perform the identified abstract idea.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 12-15 and 17 these dependent claim have also been reviewed with the same analysis as independent claim 11. Dependent claim 12 is directed toward associate third party investment account with plurality of user profiles and generate visualization of performance of the account- a common business practice.  Dependent claim 13 is directed toward adjusting investments when deviation between actual return and expected returns– a common business practice.  Dependent claim 14 is directed toward user profiles associated with an institution and includes designated representative able to access and make changes to user profiles – a common business practice.  Dependent claim 15 is directed toward the intended use to transfer funds between bank and investment accounts associated with user profiles – a common business practice.  Dependent claim 17 is directed toward artificial intelligence includes sentimental analysis to evaluate sentiment data, a fundamental analysis module to evaluate data and/or momentum analysis module to analysis the performance of security comparted to similar securities- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 11. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 12-15 and 17 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 18-25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a platform, as in independent Claim 18 and the dependent claims. Such platforms fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  Machine claim 18 recites a functions that have not been positively recited including the wherein clauses directed toward intended use (1) generating user profiles (2) analyze data and generate recommendations (3) recommendation data weighted ( 4) receive updated data (5) update recommended data (6) generates output of analysis toward goals(7) updates output of updated data/recommendations  (8) retrieves input data (9) plurality of engines trained separately.   The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic platform and corresponding generic computer elements (i.e. server in network communication, artificial intelligence modules, analysis module). That is, other than reciting one or more platform components for  performing the recited functions, and training engines separately, nothing in the claim element precludes the step from practically being performed in the mind.   The training limitation is trivial mention and fails to provide any technical details as to implementation of the training.  Furthermore, the “training” limitation is so high level that the limitation could be interpreted to be merely programming different engines with different analytic programming.  The recited intended use activity that can easily be performed in the human mind as mental processes because the processes of (1) generates user profiles (2) analyze data and generate recommendations (3) recommended data weighed ( 4) receive updated data (5) update recommended data (6) generates output of analysis toward goals(7) updates output of updated data/recommendations  (8) retrieves input data, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward the intended use for analyze data in order to provide security allocation recommendation and buy/sell assets.  Such concepts can be found in the abstract category of commercial interactions and marketing- a sub-category of commercial interactions.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to  (1) generating user profiles, the wherein clause does not further limit any technical process but instead is further limits the data acted upon- a common business practice (2) analyze data, the server in communication with a plurality of artificial intelligence modules does not provide any technical process but instead is merely the technical field the analysis process is confined to particular field of endeavor- analyzing data is a common business practice (3) generate allocation recommendations- the wherein clause does not further limit any technical process or any architecture but instead merely limits the data and mathematical relations applied on the recommendation- a common business practice  and (4) recommended data weighted - a common business practice ( 5) receive updated data -insignificant extra solution activity (6) update recommended data- common business practice  (6) generates output of analysis toward goals – common business practice (7) updates output of updated data/recommendations  - common business practice (8) retrieves input data- insignificant extra solution activity (9) plurality of engines trained separately- common business practice in financial analysis to use different modules programmed to perform different functions of analysis. 
The specification discloses “automatically” buy/sell without any details as to the implementation of the “automatic” function that goes beyond intended result (see para 0021, para 0023, para 0200, para 0202, para 0240, para 0308).  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the platform at each intended process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations to the artificial intelligence where merely operates in the ordinary compacity of any generically program computer capable of analyzing data used weighted variables as the claimed limitations do not provide any technological process to perform the recited functions.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as an ordered combination, the combination of Limitations 1-4 is directed toward generating user profiles and portfolio allocation weighted recommendations– a common business practice.  The combination of limitations 5-7 is directed toward receiving updated data, updating recommendations and outputting the result- a common business practice- see Also Electric Power Group.   The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology. But rather is directed toward analyzing data for a business practice.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole is directed toward a business practice to receiving data, analyzing the data and outputting the results.  The limitation that the engines are trained separately is a common use in business data analysis to have differently programmed algorithms to perform different financial data analysis.  Accordingly under step 2A prong 2, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of buying/selling assets based on recommendations which is a process directed toward a business practice.     The limitations “recommendations generated by ...distinct artificial intelligence...” and “data weighted based on historical data regarding the correlation of the recommendation data of each of ... distinct artificial intelligence” is trivial mention in the claimed limitations.  The machine learning is only mentioned in passing and lacks technical information that goes beyond generically programmed computer implementation. The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a business practice to generate recommendations which are used to buy/sell assets and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a platform comprising a server in network communications with user devices, and in communication with a plurality of distinct artificial intelligence modules- is purely functional and generic.  Nearly every server will include modules for analysis and be in communications with networks capable of performing the functions generate profiles, analyze data, generate recommendations and buy/sell assets.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the recited terms “generating” and “analyze” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The “artificial intelligence” recited in the claim is trivial mention without details that goes beyond merely performing generic computer functions to perform the identified abstract idea.  The specification discloses that the use of “machine learning tool” for analysis in business is well known use (see para 0008, para 0012, US Pub No. 2019/0370716, US Pub No. 2012/0290505) and establishing investment portfolios (see para 0009-0010, para 0013-0016, US Pub. No. 2019/0287178, US Pub No. 2016/0350862, US Pub No. 2016/0343078, US Pub No. 2011/0251978, US Pub No. 2008/0040250, US Pub No. 2003/0208427, US Pub No. 2002/0152151).  The specification states that the present invention investment platform and an artificial intelligence utilized to mitigate risk and diversify investment (see para 0018) and discloses the platform by its functions to perform the abstract idea (see para 0020-0022).  The specification recites the term “artificial intelligence” without disclosure of technical information or processes that goes beyond what can be implemented by any generically programmed platform comprising modules for analysis of data to perform the identified abstract idea.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 19-25 these dependent claim have also been reviewed with the same analysis as independent claim 18. Dependent claim 12 is directed toward associate third party investment account with plurality of user profiles and generate visualization of performance of the account- a common business practice.  Dependent claim 13 is directed toward adjusting investments when deviation between actual return and expected returns– a common business practice.  Dependent claim 14 is directed toward user profiles associated with an institution and includes designated representative able to access and make changes to user profiles – a common business practice.  Dependent claim 15 is directed toward the intended use to transfer funds between bank and investment accounts associated with user profiles – a common business practice.  Dependent claim 16 is directed toward user profile include goals and generate visualization of progress to achieving goal based on returns – a common business practice.  Dependent claim 17 is directed toward artificial intelligence includes sentimental analysis to evaluate sentiment data, a fundamental analysis module to evaluate data and/or momentum analysis module to analysis the performance of security comparted to similar securities- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 18. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 19-25 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 26-28:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a platform, as in independent Claim 26 and the dependent claims. Such platforms fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more.  Machine claim 11 recites a functions that have not been positively recited including the wherein clauses directed toward intended use ((1) generates user profiles (2) analyze data and generate portfolio allocation recommendations (3) generating securities and generate data weighted recommendations ( 4) receive updated data (5) updates recommendation data (6) buying/selling securities.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic platform and corresponding generic computer elements (i.e. server in network communication, artificial intelligence modules, analysis module). That is, other than reciting one or more platform components for the intended use with no positive recitation of performing any functions, nothing in the claim element precludes the step from practically being performed in the mind. 
The recited intended use activity that can easily be performed in the human mind as mental processes because the processes of (1) generating user profiles (2) analyze data and generate portfolio allocation recommendations (3) generating securities and generate data weighted recommendations ( 4) receive updated data- (5) updates recommendation data (6) buying/selling securities based on recommendations,  mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward the intended use for analyze data in order to provide security allocation recommendation and buy/sell assets.  Such concepts can be found in the abstract category of commercial interactions and marketing- a sub-category of commercial interactions.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to  (1) generating user profiles, the wherein clause does not further limit any technical process but instead is further limits the data acted upon- a common business practice (2)analyze data and generate portfolio allocation recommendations- the server in communication with a plurality of artificial intelligence modules does not provide any technical process but instead is merely the technical field the analysis process is confined to particular field of endeavor- analyzing data is a common business practice (3) generating securities and generate data weighted recommendations - the wherein clause does not further limit any technical process or any architecture but instead merely limits the data and mathematical relations applied on the recommendation- a common business practice (4) receive updated data-insignificant extra solution activity (5) updates recommendation data- common practice in data analysis and business practices (6) buying/selling securities based on recommendations – directed toward a business practice.  The specification discloses “automatically” buy/sell without any details as to the implementation of the “automatic” function that goes beyond intended result (see para 0021, para 0023, para 0200, para 0202, para 0240, para 0308).  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the platform at each intended process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations to the artificial intelligence where merely operates in the ordinary compacity of any generically program computer capable of analyzing data used weighted variables as the claimed limitations do not provide any technological process to perform the recited functions.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as an ordered combination, the combination of Limitations 1-3 is directed toward generating user profiles and generating securities allocations and data weighted recommendations – a common business practice.  The combination of limitations 4-6 is directed toward receiving updates and updating recommendation data  and buying/selling assets based on recommendations- a common business practice.   The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology. But rather is directed toward analyzing data for a business practice.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter when considered as a whole is directed toward a business practice to buy/sell assets based on analyzed recommendations.  Accordingly under step 2A prong 2, the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of buying/selling assets based on recommendations which is a process directed toward a business practice.     The limitations “recommendations generated by ...distinct artificial intelligence...” and “data weighted based on historical data regarding the correlation of the recommendation data of each of ... distinct artificial intelligence” is trivial mention in the claimed limitations.  The machine learning is only mentioned in passing and lacks technical information that goes beyond generically programmed computer implementation. The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a business practice to generate recommendations which are used to buy/sell assets and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a platform comprising a server in network communications with user devices, and in communication with a plurality of distinct artificial intelligence modules- is purely functional and generic.  Nearly every server will include modules for analysis and be in communications with networks capable of performing the functions generate profiles, analyze data, generate recommendations and buy/sell assets.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the recited terms “generating” and “analyze” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:  The “artificial intelligence” recited in the claim is trivial mention without details that goes beyond merely performing generic computer functions to perform the identified abstract idea.  The specification discloses that the use of “machine learning tool” for analysis in business is well known use (see para 0008, para 0012, US Pub No. 2019/0370716, US Pub No. 2012/0290505) and establishing investment portfolios (see para 0009-0010, para 0013-0016, US Pub. No. 2019/0287178, US Pub No. 2016/0350862, US Pub No. 2016/0343078, US Pub No. 2011/0251978, US Pub No. 2008/0040250, US Pub No. 2003/0208427, US Pub No. 2002/0152151).  The specification states that the present invention investment platform and an artificial intelligence utilized to mitigate risk and diversify investment (see para 0018) and discloses the platform by its functions to perform the abstract idea (see para 0020-0022).  The specification recites the term “artificial intelligence” without disclosure of technical information or processes that goes beyond what can be implemented by any generically programmed platform comprising modules for analysis of data to perform the identified abstract idea.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 27-28 these dependent claim have also been reviewed with the same analysis as independent claim 26. Dependent claim 27 is directed toward associate third party investment account with plurality of user profiles and generate visualization of performance of the account- a common business practice.  Dependent claim 28 is directed toward adjusting investments when deviation between actual return and expected returns– a common business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 26. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 27-28 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-7, 10 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of US Pub No. 2021/0056625 A1 by Kotarinos (Kotarinos)  and further in view of US Pub No. 2017/0032470 A1 by Watanachote (Watanchote)
(Currently Amended) A portfolio management platform ((Cummings) in at least Abstract; FIG. 1); , comprising:
a server in network communication with a plurality of user devices ((Cummings) in at least FIG. 1; para 0035);
wherein the server generates a plurality of user profiles, each associated with one or more of the plurality of user devices ((Cummings) in at least para 0041, para 0046, para 0056);
wherein the plurality of user profiles include risk tolerance information and desired returns over one or more time periods ((Cummings) in at least para 0040, para 0046, para 0057);...
wherein the server is in communication with a plurality of distinct artificial intelligence modules, wherein the plurality of distinct artificial intelligence modules analyze data regarding one or more securities and generate recommendation data regarding the one or more securities ((Cummings) in at least Abstract; FIG. 8D-E; para 0034, para 0047, para 0064, para 0115-0116);
wherein the server generates a suggested portfolio securities allocation based on a weighted aggregation of the recommendation data generated by each of the plurality of distinct artificial intelligence modules and based on the risk tolerance information and the desired returns over the one or more time periods associated with the plurality of user profiles ((Cummings) in at least para 0058, para 0145-0147, para 0291, para 0300, para 0304-0309, para 0313, para 0316, para 0325-0326, para 0330, para 0368, para 0406-0407); 
wherein the weighted aggregation of the recommendation data is weighted based on historical data regarding the correlation of the recommendation data of each of the plurality of distinct artificial intelligence modules with previous performance data of ... the one or more securities ((Cummings) in at least para 0039, para 0057, para 0198, para 0200, para 0248, para 0267, para 0326); 
wherein the plurality of distinct artificial intelligence modules includes a sentiment analysis module, wherein the sentiment analysis module [preprocessing module] analyzes sentiment data regarding the one or more securities ((Cummings) in at least para 0288, para 0290);...
wherein the server receives market update data in real time ((Cummings) in at least FIG. 13; para 0040, para 0046, para 0057, para 0071, para 0137, para 0155, para 0180, para 0185, para 0193, para 0236, para 0247): 
wherein the plurality of distinct artificial intelligence modules update the recommendation data in real time based on the market update data ((Cummings) in at least FIG. 13; para 0006, para 0054, para 0137, para 0139,  para 0236); 
wherein an alert regarding the suggested portfolio securities allocation is transmitted from the server to at least one user device via a push notification, a text message, or an email message ((Cummings) in at least FIG. 8B-E, FIG. 10; para 0066, para 0075, para 0082, para 0104, para 0130):
wherein the server receives approval from the at least one user device to adjust the suggested portfolio securities allocation ((Cummings) in at least FIG. 9-10; para 0130-0131, para 0137, para 0140): 
wherein the server adjusts a portfolio securities allocation of an investment account associated with at least one user profile based on the approval from the at least one user device via a GUI of the at least one user device in real time ((Cummings) in at least FIG. 9-10, FIG. 11; para 0141, para 0143-0144, para 0154-0155): ...
wherein the at least one link is presented as an overlay on the detail view of the stock on the GUI.((Cummings) in at least para 0005, para 0048, para 0075, para 0117, para 0127, para 0178, para 0257-0261, para 0266)
Cummings does not explicitly teach:
wherein the server receives the risk tolerance information and the desired returns over one or more periods via slider inputs on graphical user interfaces (GUIs) of the plurality of user devices:
previous performance data of each of the one or more securities
wherein the server receives a request to associate at least one of the plurality of user profiles with at least one existing third-party social media profile, and wherein the server automatically transmits data to and receives data from the at least one third-party social media profile in response to the request: (see para 0271)
wherein a detail view of a stock on the GUI of the at least one user device includes at least one link to post information about the stock on at least one third-party social media network associated with the at least one third-party social media profile; and
Kotarinos teaches:
previous performance data of each of the one or more securities ((Kotarinos) in at least para 0047, para 0064-0065)
wherein the server receives the risk tolerance information and the desired returns over one or more periods via slider inputs on graphical user interfaces (GUIs) of the plurality of user devices ((Kotarinos) in at least FIG. 3; para 0027, para 0080-0083)
Although Kotarinos does not explicitly recite the term “historical” as it relates to analyzing data for recommendations, the prior art explicitly teaches “analyzing daily trading trends of each stock and teaches determining whether each stock individually meets selection criteria and whether performance is poor both individually and as a group.  In order to analyze whether the performance of a stock is poor for selection recommendation criteria, makes obvious that the past performance of the stock is analyzed.  Accordingly the prior art provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention.  
Both Cummings and Kotarinos are directed toward analyzing investment information in order to offer securities recommendations.  Kotarinos teaches the motivation of analyzing performances of each stock both individually and in consideration as a group in order to determine whether the stock perform poorly individually or as a group when considering stock for recommendation selection. Kotarinos teaches the motivation of providing a utility tool such as an interface slider in order provide a machine learning utility function preference criteria to a user so the user can be provided a prediction over time of growth versus value of selected assets which allows the user to see value of current assets and growth aspects versus value aspects.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the program for analysis and asset allocation of Cummings to include performance of each stock as taught by Kotarinos since Kotarinos teaches the motivation of analyzing performances of each stock both individually and in consideration as a group in order to determine whether the stock perform poorly individually or as a group when considering stock for recommendation selection. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the program for analysis and asset allocation of Cummings to include machine learning utility tools as taught by Kotarinos since Kotarinos teaches the motivation of providing a utility tool such as an interface slider in order provide a machine learning utility function preference criteria to a user so the user can be provided a prediction over time of growth versus value of selected assets which allows the user to see value of current assets and growth aspects versus value aspects.
Watanachote teaches:
wherein the server receives a request to associate at least one of the plurality of user profiles with at least one existing third-party social media profile, and wherein the server automatically transmits data to and receives data from the at least one third-party social media profile in response to the request ((Watanchote) in at least para 0005, para 0040, para 0043, para 0057, para 0068, para 0077-0079); 
wherein a detail view of a stock on the GUI of the at least one user device includes at least one link to post information about the stock on at least one third-party social media network associated with the at least one third-party social media profile ((Watanchote) in at least para 0096-0097, para 0101-0102, para 0117-0118); and
Both Cummings and Watanchote are directed toward recommending trading strategies based on data received and analyzed and communications via social media (see Cummings para 0271).  Watanchote teaches the motivation of utilizing social media platforms and communication for receiving/sending data to and from so that user can post to models for analysis shared collection of data related to recommendations of trading stocks and other data for interactive communications and model  for analytics for user’s stock portfolio.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the social media use of Cummings to include the social media utilization for communication details of Watanchote since Watanchote teaches the motivation of utilizing social media platforms and communication for receiving/sending data to and from so that user can post to models for analysis shared collection of data related to recommendations of trading stocks and other data for interactive communications and model  for analytics for user’s stock portfolio.
In reference to Claim 5:
The combination of Cummings, Kotarinos and Watanachote discloses the limitations of independent claim 1.  Cummings further discloses the limitations of dependent claim 5.
(Original) The portfolio management platform of claim 1 (see rejection of claim 1 above),
wherein assets in the suggested portfolio securities allocation are selected by the plurality of distinct artificial intelligence modules based on one or more fundamental factors, including a value factor, a growth factor, a quality factor, a leverage ratio, a technical factor, and/or a sentimental factor.((Cummings) in at least para 0037, para 0040 wherein the prior art teaches data including global and corporate debt levels, para 0049, para 0053, para 0057 wherein the prior art teaches preference factors including value, quantity, size, technology)
In reference to Claim 6:
The combination of Cummings, Kotarinos and Watanachote discloses the limitations of independent claim 1.  Cummings further discloses the limitations of dependent claim 6.
(Original) The portfolio management platform of claim 1 (see rejection of claim 1 above), wherein the sentiment data includes 
a number of Strong Buy recommendations, a number of Strong Sell recommendations, a number of covering analysts with a recommendation, at least one target price estimate, at least one target price standard deviation of estimates, and/or a number of revisions up or down for target prices in a given time period.((Cummings) in at least para 0040, para 0057-0058, para 0152 )
In reference to Claim 7:
The combination of Cummings, Kotarinos and Watanachote discloses the limitations of independent claim 1.  Cummings further discloses the limitations of dependent claim 7.
(Currently amended) The portfolio management platform of claim 1 (see rejection of claim 1 above), wherein the server  
generates a ranking of overall top performing securities and/or a ranking of top performing securities held by each of the plurality of user profiles.((Cummings) in at least FIG. 4-5, FIG. 8A, FIG. 12A; 0040, para 0043, para 0048-0049, para 0067-0069, para 0080, para 0103, para 0173)
In reference to Claim 10:
The combination of Cummings, Kotarinos and Watanachote discloses the limitations of independent claim 1.  Cummings further discloses the limitations of dependent claim 10.
(Currently Amended) The portfolio management platform of claim 1 (see rejection of claim 1 above), 
wherein each of the plurality of user profiles includes at least one goal and wherein the server is operable to generate a visualization of progress toward achieving the at least one goal based on total returns in at least one investment account associated with each of the plurality of user profiles ((Cummings) in at least Fig. 6, FIG. 9, FIG. 11, FIG. 13; para 0046, para 0057, para 0081, para 0083, para 0129, para 0145, para 0154-0158, para 0236, para 0414),
In reference to Claim 31:
The combination of Cummings, Kotarinos and Watanachote discloses the limitations of independent claim 1.  Cummings further discloses the limitations of dependent claim 31.
(New) The portfolio management platform of claim 1 (see rejection of claim 1 above), 
Cummings does not explicitly teach:
wherein the GUI of the at least one user device displays a chat interface, the chat interface providing chat functionality between the at least one user device and another user device, the chat interface including a real-time stock quote feature based on a combination of a command and a stock symbol, wherein upon receiving the command and the stock symbol, the server retrieving a real-time price of a stock associated with the stock symbol and an associated percentage increase or decline of the stock.
Watanachote teaches:
wherein the GUI of the at least one user device displays a chat interface, the chat interface providing chat functionality between the at least one user device and another user device, the chat interface including a real-time stock quote feature based on a combination of a command and a stock symbol, wherein upon receiving the command and the stock symbol, the server retrieving a real-time price of a stock associated with the stock symbol and an associated percentage increase or decline of the stock. ((Watanchote) in at least FIG. 3-5, FIG. 8; para 0039-0040, para 0071, para 0088, para 0096-0097, para 0101-0102, para 0104, para 0117-0118)
Both Cummings and Watanchote are directed toward recommending trading strategies based on data received and analyzed and communications via social media (see Cummings para 0271).  Watanchote teaches the motivation of utilizing social media platforms and communication for receiving/sending data to and from so that user can post to models for analysis shared collection of data related to recommendations of trading stocks and other data for interactive communications and model  for analytics for user’s stock portfolio.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the social media use of Cummings to include the social media utilization for communication details of Watanchote since Watanchote teaches the motivation of utilizing social media platforms and communication for receiving/sending data to and from so that user can post to models for analysis shared collection of data related to recommendations of trading stocks and other data for interactive communications and model  for analytics for user’s stock portfolio.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of US Pub No. 2021/0056625 A1 by Kotarinos (Kotarinos) in view of US Pub No. 2017/0032470 A1 by Watanachote (Watanchote), as applied to claim 1 above, and further in view of WO 2020/051712 A1 by Bergeron (Bergeron)
In reference to Claim 2:
The combination of Cummings, Kotarinos and Watanchote discloses the limitations of independent claim 1. Cummings further discloses the limitations of dependent claim 2
(Currently Amended) The portfolio management platform of claim 1 (see rejection of claim 1 above), wherein the plurality of distinct artificial intelligence modules includes 
a ...analysis module, and wherein the ... analysis module evaluates historical data, fund-level data, and/or analyst reports regarding the one or more securities.((Cummings) in at least para 0038, para 0046 wherein the prior art teaches regression models; para 0267, para 0284, para 0291 wherein the prior art teaches regression model maps ages of financial clients, para 0301)
Cummings does not explicitly name the modules individually:
...fundamentals analysis module 
Bergeron teaches:
a fundamentals [broker selection module] analysis module, and wherein the fundamentals analysis module evaluates historical data, ...and/or analyst reports regarding the one or more securities ((Bergeron) in at least para 0012)
Both Cummings and Bergeron are directed toward analyzing trading data for trading strategies in order to provide recommendations using plurality of learning modules.  Cummings teaches learning models analytics include tracing, tracking and analyzing financial advice and performance across multiple dimensions.  Bergeron teaches the motivation of named module for specific analysis including analyzing historical performance data of trades in order to determine the past performance of brokers efficiency in previous trades so that brokers can be selected for the execution of trades of assets according to generated schedules and executions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the models for specific functions of Cummings to include named models for analyzing historical data as taught by Bergeron since Bergeron teaches the motivation of a named module for specific analysis including analyzing historical performance data of trades in order to determine the past performance of brokers efficiency in previous trades so that brokers can be selected for the execution of trades of assets according to generated schedules and executions.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of US Pub No. 2021/0056625 A1 by Kotarinos (Kotarinos) in view of US Pub No. 2017/0032470 A1 by Watanachote (Watanchote), as applied to claim 1 above, and further in view of US Pub No. 2007/0282732 A1 by Shulman et al (Shulman) 
In reference to Claim 3:
The combination of Cummings, Kotarinos and Watanchote discloses the limitations of independent claim 1. Roy further discloses the limitations of dependent claim 3.
(Currently Amended) The portfolio management platform of claim 1, wherein the plurality of distinct artificial intelligence modules (see rejection of claim 1 above) includes 
a ... analysis module, wherein the momentum analysis module analyzes the performance of the one or more securities compared to similar securities .
Cummings does not explicitly name the modules individually:
momentum analysis module
Schulman teaches:
a momentum analysis module, wherein the momentum analysis module analyzes the performance of the one or more securities compared to similar securities .((Schulman) in at least para 0077)
Both Cummings and Schulman are directed toward analyzing portfolio data in order to provide recommendation for portfolio allocations.  Schulman teaches the motivation of assessment module with sub-modules for different analysis with a comparison (i.e. momentum) sub-module for computing and tracking the difference between candidate/current portfolio for computing opportunity and recommendations.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the models for specific functions of Cummings to include named models for comparison analysis of Schulman since Schulman teaches the motivation of assessment module with sub-modules for different analysis with a comparison (i.e. momentum) sub-module for computing and tracking the difference between candidate/current portfolio for computing opportunity and recommendations.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of US Pub No. 2021/0056625 A1 by Kotarinos (Kotarinos) in view of US Pub No. 2017/0032470 A1 by Watanachote (Watanchote)as applied to claim 1 above, and further in view of WO 2015/149035 A1 by Lange (Lange)
In reference to Claim 4:
The combination of Cummings, Kotarinos and Watanachote discloses the limitations of independent claim 1.  Cummings further discloses the limitations of dependent claim 4.
(Original) The portfolio management platform of claim 1 (see rejection of claim 1 above), 
Cummings does not explicitly teach:
wherein the suggested portfolio securities allocation is validated using historical data by a backtesting module before being provided to the plurality of user profiles.
Lange teaches:
wherein the suggested portfolio securities allocation is validated using historical data by a backtesting module before being provided to the plurality of user profiles.((Lange) in at least abstract; para 0005, para 0008-0009, para 0016, para 0020-0021, para 0023-0024, para 0042, para 0054-0055, para 0065-0066)
Both Cummings and Lange are directed toward modelling for allocation of funds.  Lange teaches the motivation of backtesting in order to test computational research for flaws and to verify the reliability of the algorithms and results.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data analysis of Cummings to include backtesting as taught by Lange since Lange teaches the motivation of backtesting in order to test computational research for flaws and to verify the reliability of the algorithms and results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of US Pub No. 2021/0056625 A1 by Kotarinos (Kotarinos) in view of US Pub No. 2017/0032470 A1 by Watanachote (Watanchote) as applied to claim 1 above, and further in view of US Pub No. 2014/0279693 A1 by Roy et al (Roy)
In reference to Claim 8:
The combination of Cummings, Kotarinos and Watanachote discloses the limitations of independent claim 1.  Cummings further discloses the limitations of dependent claim 8
(Currently Amended) The portfolio management platform of claim 1 (see rejection of claim 1 above), 
wherein the plurality of user profiles are each associated with at least one investment account, and wherein the server ...buy and/or sell securities in the at least one investment account based on weighted aggregation of the recommendation data ((Cummings) in at least para 0098, para 0131, para 0140, para 0304, para 0306-0309, para 0313, para 0316), 
Cummings does not explicitly teach:
... the server automatically and autonomously buy and/or sell securities ...
Roy teaches:
wherein the plurality of user profiles are each associated with at least one investment account, and wherein the server automatically and autonomously buy and/or sell securities in the at least one investment account based on the weighted aggregation of the recommendation data.((Roy) in at least para 0069, para 0075, para 0080-0082, para 0092-0093), 
Both Cummings and Roy are directed toward recommending for allocation of portfolios using machine learning results for recommendations and trades based on user preferences .  Roy teaches the motivation of automatically buying/selling securities in response to user preference to not actively participate in buying and selling assets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the preference for portfolio management of Cummings to include the system automatically buy/sell securities of Roy since Roy teaches the motivation of automatically buying/selling securities in response to user preference to not actively participate in buying and selling assets.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of US Pub No. 2021/0056625 A1 by Kotarinos (Kotarinos) in view of US Pub No. 2017/0032470 A1 by Watanachote (Watanchote)as applied to claim 1 above, and further in view of US Pub No. 2020/0311814 A1 by Ventimiglio et al. (Ventimiglio)
In reference to Claim 9:
The combination of Cummings, Kotarinos and Watanachote discloses the limitations of independent claim 1.  Cummings further discloses the limitations of dependent claim 9.
(Currently Amended) The portfolio management platform of claim 1 (see rejection of claim 1 above), 
Cummings does not explicitly teach:
wherein the server generates a leaderboard comparing the earnings of one or more securities portfolios associated with each of the plurality of user profiles over one or more periods of time.
Ventimiglio teaches:
wherein the server generates a leaderboard comparing the earnings of one or more securities portfolios associated with each of the plurality of user profiles over one or more periods of time.((Ventimiglio) in at least FIG. 11A, FIG. 11D-E; para 0057, para 0059-0061)
Both Cummings and Ventimiglio are directed toward analyzing asset data in order to recommend asset allocation.  Ventimiglio teaches the motivation of providing portfolio performance information in a dashboard display in order to provide to the user a dynamic view.   It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify portfolio asset allocation display tools of Cummings to include dashboards as taught by Ventimiglio since Ventimiglio teaches the motivation of providing portfolio performance information in a dashboard display in order to provide to the user a dynamic view.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of US Pub No. 2021/0056625 A1 by Kotarinos (Kotarinos) in view of US Pub No. 2017/0032470 A1 by Watanachote (Watanchote)as applied to claim 1 above, and further in view of US Pub No. 2005/0027632 A1 by Zeitoun et al. (Zeitoun)
In reference to Claim 32:
The combination of Cummings, Kotarinos and Watanachote discloses the limitations of independent claim 1.  Cummings further discloses the limitations of dependent claim 32.
(New) The portfolio management platform of claim 1 (see rejection of claim 1 above), 
Cummings does not explicitly teach:
wherein the GUI includes an unlink account feature, wherein activation of the unlink account feature unlinks the investment account from the portfolio management platform, wherein activation of the unlink account feature does not unlink a funding source associated with the at least one user profile.
Zeitoun teaches:
wherein the GUI [icon] includes an unlink account feature, wherein activation of the unlink account feature unlinks the investment account from the portfolio management platform, wherein activation of the unlink account feature does not unlink a funding source associated with the at least one user profile.((Zeitoun) in at least FIG. 2, FIG. 4; para 0038, para 0049, para 0060)
Both Cummings and Zeitoun are directed toward analyzing account and asset data in order to recommend asset allocation.  Zeitoun teaches the motivation of an interactive icon in order to allow users to provide options for user to select, create, edit or remove assets, accounts and other feature selections in order to create a new goal.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify portfolio asset allocation interactive tools of Cummings to include the edit account features of Zeitnoun since Zeitoun teaches the motivation of an interactive icon in order to allow users to provide options for user to select, create, edit or remove assets, accounts and other feature selections in order to create a new goal.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of US Pub No. 2021/0056625 A1 by Kotarinos (Kotarinos) in view of US Pub No. 2017/0032470 A1 by Watanachote (Watanchote), as applied to claim 1 above, and further in view of WO 2020/051712 A1 by Bergeron (Bergeron) and US Pub No. 2007/0282732 A1 by Shulman et al (Shulman) 
In reference to Claim 33:
The combination of Cummings, Kotarinos and Watanachote discloses the limitations of independent claim 1.  Cummings further discloses the limitations of dependent claim 33.
(New) The portfolio management platform of claim 1 (see rejection of claim 1 above), further comprising 
a ...[different purpose] engine, and a sentiment engine, wherein the fundamental engine, the momentum engine, and the sentiment engine each include at least one of the plurality of distinct artificial intelligence modules, wherein the platform retrieves input data for the fundamental engine, the momentum engine, and the sentiment engine from the plurality of user profiles and third-party social media user profiles associated with third party platforms, and wherein the input data further includes unemployment data, inflation data, tax and regulatory agency data, pending litigation data, social media data including metadata, likes, dislikes, social network connections, and direct messages, and weather data by at least one web crawler in real time, and wherein the fundamental engine, the momentum engine, and the sentiment engine are trained separately to reduce risk of confounding variables from one engine affecting training of another engine. ((Cummings) in at least para 0035, para 0040, para 0056-0057, para 0066, para 0075, para 0082, para 0090, para 0271). 
Cummings does not explicitly teach named modules:
fundamental engine, a momentum engine,
Bergeron teaches:
a fundamentals [broker selection module] ... ((Bergeron) in at least para 0012)
Both Cummings and Bergeron are directed toward analyzing trading data for trading strategies in order to provide recommendations using plurality of learning modules.  Cummings teaches learning models analytics include tracing, tracking and analyzing financial advice and performance across multiple dimensions.  Bergeron teaches the motivation of named module for specific analysis including analyzing historical performance data of trades in order to determine the past performance of brokers efficiency in previous trades so that brokers can be selected for the execution of trades of assets according to generated schedules and executions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the models for specific functions of Cummings to include named models for analyzing historical data as taught by Bergeron since Bergeron teaches the motivation of a named module for specific analysis including analyzing historical performance data of trades in order to determine the past performance of brokers efficiency in previous trades so that brokers can be selected for the execution of trades of assets according to generated schedules and executions.
Schulman teaches:
... momentum analysis module...((Schulman) in at least para 0077)
Both Cummings and Schulman are directed toward analyzing portfolio data in order to provide recommendation for portfolio allocations.  Schulman teaches the motivation of assessment module with sub-modules for different analysis with a comparison (i.e. momentum) sub-module for computing and tracking the difference between candidate/current portfolio for computing opportunity and recommendations.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the models for specific functions of Cummings to include named models for comparison analysis of Schulman since Schulman teaches the motivation of assessment module with sub-modules for different analysis with a comparison (i.e. momentum) sub-module for computing and tracking the difference between candidate/current portfolio for computing opportunity and recommendations.
Claim 11-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of US Pub No. 2014/0279693 A1 by Roy et al (Roy) and further in view of US Pub No. 2017/0032470 A1 by Watanachote (Watanchote)
In reference to Claim 11:
Cummings teaches:
(Currently Amended) A portfolio management platform ((Cummings) in at least Abstract; FIG. 1), comprising:
a server in network communication with a plurality of user devices ((Cummings) in at least FIG. 1; para 0035);
wherein the server generates a plurality of user profiles, each associated with one or more of the plurality of user devices ((Cummings) in at least para 0041, para 0046, para 0056);
wherein the plurality of user profiles include risk tolerance information and desired returns over one or more time periods ((Cummings) in at least para 0040, para 0046, para 0057);
wherein the plurality of user profiles are each associated with at least one investment account ((Cummings) in at least FIG. 1; para 0035, para 0043, para 0057, para 0182);
wherein the server is in communication with a plurality of distinct artificial intelligence modules, wherein the plurality of distinct artificial intelligence modules analyze data regarding one or more securities and generate recommendation data regarding the one or more securities ((Cummings) in at least Abstract; FIG. 8D-E; para 0034, para 0047, para 0064, para 0115-0116);
wherein the server generates a suggested portfolio securities allocation based on a weighted aggregation of the recommendation data generated by each of the plurality of distinct artificial intelligence modules and based on the risk tolerance information and the desired returns over the one or more time periods associated with the plurality of user profiles ((Cummings) in at least para 0058, para 0145-0147, para 0291, para 0300, para 0304-0309, para 0313, para 0316, para 0325-0326, para 0330, para 0368, para 0406-0407);
wherein the weighted aggregation of the recommendation data is weighted based on historical data regarding the correlation of the recommendation data of each of the plurality of distinct artificial intelligence modules with previous performance data of each of the one or more securities ((Cummings) in at least para 0039, para 0057, para 0198, para 0200, para 0248, para 0267, para 0326); 
wherein the server receives market update data in real time ((Cummings) in at least FIG. 13; para 0040, para 0046, para 0057, para 0071, para 0137, para 0155, para 0180, para 0185, para 0193, para 0236, para 0247):
wherein the plurality of distinct artificial intelligence modules update the recommendation data in real time based on the market update data ((Cummings) in at least FIG. 13; para 0006, para 0054, para 0137, para 0139,  para 0236);...
Cummings does not explicitly teach:
wherein the server automatically and autonomously buys and/or sells securities in the at least one investment account based on the weighted aggregation of the recommendation data; and
wherein a graphical user interface (GUD) of at least one user device displays a chat interface, the chat interface providing chat functionality between the at least one user device and another user device, the chat interface including a real-time stock quote feature activated based on a combination of a command and a stock symbol, wherein upon receiving the command and the stock symbol, the server retrieving a real-time
price of a stock associated with the stock symbol and an associated percentage increase or decline of the stock and displaying the real-time price of the stock associated with the stock symbol and the associated percentage increase or decline of the stock in the chat interface of the GUI in real time.
Roy teaches:
wherein the server automatically and autonomously buys and/or sells securities in the at least one investment account based on the weighted aggregation of the recommendation data ((Roy) in at least para 0005, para 0008, para 0016-0017, para 0052, para 0056, para 0059, para 0065-0067)
Both Cummings and Roy are directed toward recommending for allocation of portfolios using machine learning results for recommendations and trades based on user preferences .  Roy teaches the motivation of automatically buying/selling securities in response to user preference to not actively participate in buying and selling assets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the preference for portfolio management of Cummings to include the system automatically buy/sell securities of Roy since Roy teaches the motivation of automatically buying/selling securities in response to user preference to not actively participate in buying and selling assets.  
Watanachote teaches:
wherein a graphical user interface (GUD) of at least one user device displays a chat interface, the chat interface providing chat functionality between the at least one user device and another user device, the chat interface including a real-time stock quote feature activated based on a combination of a command and a stock symbol, wherein upon receiving the command and the stock symbol, the server retrieving a real-time  ((Watanchote) in at least FIG. 3-5, FIG. 8; para 0039-0040, para 0071, para 0088, para 0101, para 0104)
price of a stock associated with the stock symbol and an associated percentage increase or decline of the stock and displaying the real-time price of the stock associated with the stock symbol and the associated percentage increase or decline of the stock in the chat interface of the GUI in real time. ((Watanchote) in at least FIG. 3-5, FIG. 8; para 0039-0040, para 0071, para 0088, para 0096-0097, para 0101-0102, para 0104, para 0117-0118)
Both Cummings and Watanchote are directed toward recommending trading strategies based on data received and analyzed and communications via social media (see Cummings para 0271).  Watanchote teaches the motivation of utilizing social media platforms and communication for receiving/sending data to and from so that user can post to models for analysis shared collection of data related to recommendations of trading stocks and other data for interactive communications and model  for analytics for user’s stock portfolio.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the social media use of Cummings to include the social media utilization for communication details of Watanchote since Watanchote teaches the motivation of utilizing social media platforms and communication for receiving/sending data to and from so that user can post to models for analysis shared collection of data related to recommendations of trading stocks and other data for interactive communications and model  for analytics for user’s stock portfolio.
In reference to Claim 12:
The combination of Cummings, Roy and Watanachote discloses the limitations of independent claim 11.  Cummings further discloses the limitations of dependent claim 12.
(Currently Amended) The portfolio management platform of claim 11 (see rejection of claim 11 above), 
Cumming does not explicitly teach:
wherein the server associates at least one third-party managed investment account with at least one of the plurality of user profiles, and wherein the server generates a visualization of the performance of the at least one third-party managed investment account.((Cummings) in at least FIG. 1; para 0035-0036, para 0051, para 0056-0057)
In reference to Claim 13:
The combination of Cummings, Roy and Watanachote discloses the limitations of independent claim 11.  Roy further discloses the limitations of dependent claim 13.
(Currently Amended) The portfolio management platform of claim 11 (see rejection of claim 11 above), 
Cummings does not explicitly teach:
wherein the server automatically adjust investments in the at least one investment account when deviation between actual returns of the at least one investment account and expected returns of the at least one investment account exceed a preset threshold.
Roy teaches:
wherein the server automatically adjust investments in the at least one investment account when deviation between actual returns of the at least one investment account and expected returns of the at least one investment account exceed a preset threshold.((Roy) in at least para 0005, para 0008, para 0016-0017, para 0052, para 0056, para 0059, para 0065-0067)
Both Cummings and Roy are directed toward using weighted data analysis for recommendations and adjusting weights and bias parameters in order to correct probabilities.  Roy teaches the motivation of automatically adjusting investment because of user preferences of not wanting to actively manage investments.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the automated process of Cummings to include the automated adjustment of Roy since Roy teaches the motivation of automatically adjusting investment because of user preferences of not wanting to actively manage investments.
In reference to Claim 14:
The combination of Cummings, Roy and Watanachote discloses the limitations of independent claim 11.  Cummings further discloses the limitations of dependent claim 14.
(Original) The portfolio management platform of claim 11 (see rejection of claim 11 above), 
wherein at least one of the plurality of user profiles is associated with an institution, and the at least one of the plurality of user profiles includes a designated representative able to access and make changes to the at least one of the plurality of user profiles.((Cummings) in at least para 0089-0090, para 0179, para 0236)
In reference to Claim 17:
The combination of Cummings, Roy and Watanachote discloses the limitations of independent claim 11.  Roy further discloses the limitations of dependent claim 17.
(Currently Amended) The portfolio management platform of claim 11, wherein the plurality of distinct artificial intelligence modules (see rejection of claim 11 above), includes
a sentiment analysis module evaluating sentiment data, a fundamentals analysis module evaluating historical data, fund-level data, and/or analyst reports regarding the one or more securities, and/or a momentum analysis module analyzing the performance of the one or more securities compared to similar securities.((Cummings) in at least para 0038-0029, para 0040, para 0045, para 0049, para 0057, para 0063)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of US Pub No. 2014/0279693 A1 by Roy et al (Roy) in view of US Pub No. 2017/0032470 A1 by Watanachote (Watanchote) as applied to claim 11 above, and further in view of US Pub No. 2007/0208643 A1 by Gauthereon et al. (Gauthereon)
In reference to Claim 15:
The combination of Cummings, Roy and Watanachote discloses the limitations of independent claim 11.  Cummings further discloses the limitations of dependent claim 15.
(Currently Amended) The portfolio management platform of claim 11 (see rejection of claim 11 above), 
Cummings does not explicitly teach:
wherein the server transfers funds between at least one bank account and the at least one investment account associated with each of the plurality of user profiles.
Gauthereon teaches:
wherein the server transfers funds between at least one bank account and the at least one investment account associated with each of the plurality of user profiles ((Gauthereon) in at least abstract; FIG. 2, FIG. 3; para 0016, para 0019, para 0027, para 0033, para 0036-0037, para 0054)
Both Cummings and Gauthereon are directed toward portfolio analysis for recommendation to allocate assets. Gauthereon teaches the motivation of the user transferring funds to the asset manager in order to provide allocation of funds according to recommendations/instructions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the allocation process of Cummings teaching for buying/selling assets for allocation of a portfolio to include the funding as taught by Gauthereon since Gauthereon teaches the motivation of the user transferring funds to the asset manager in order to provide allocation of funds according to recommendations/instructions.
Claim 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of WO 2020/051712 A1 by Bergeron (Bergeron) and further in view of US Pub No. 2007/0282732 A1 by Shulman et al (Shulman) 
In reference to Claim 18:
Cummings teaches:
(Currently Amended) A portfolio management platform ((Cummings) in at least Abstract; FIG. 1), comprising:
a server in network communication with a plurality of user devices (Cummings) in at least FIG. 1; para 0035);
wherein the server generates a plurality of user profiles, each associated with one or more of the plurality of user devices ((Cummings) in at least para 0041, para 0046, para 0056);
wherein the plurality of user profiles include risk tolerance information, desired returns over one or more time periods, and at least one goal ((Cummings) in at least para 0040, para 0046, para 0057);
wherein the plurality of user profiles are each associated with at least one investment account ((Cummings) in at least FIG. 1; para 0035, para 0043, para 0057, para 0182);
wherein the server is in communication with a plurality of distinct artificial intelligence modules, wherein the plurality of distinct artificial intelligence modules analyze data regarding one or more securities and generate recommendation data regarding the one or more securities ((Cummings) in at least Abstract; FIG. 8D-E; para 0034, para 0047, para 0064, para 0115-0116);
wherein the server generates a suggested portfolio securities allocation based on a weighted aggregation of the recommendation data generated by each of the plurality of distinct artificial intelligence modules and based on the risk tolerance information and the desired returns over the one or more time periods associated with the plurality of user profiles ((Cummings) in at least Abstract; FIG. 8D-E; para 0034, para 0047, para 0064, para 0115-0116);
wherein the weighted aggregation of the recommendation data is weighted based on historical data regarding the correlation of the recommendation data of each of the  plurality of distinct artificial intelligence modules with previous performance data of each of the one or more securities ((Cummings) in at least para 0039, para 0057, para 0198, para 0200, para 0248, para 0267, para 0326); 
wherein the server receives market update data in real time ((Cummings) in at least FIG. 13; para 0040, para 0046, para 0057, para 0071, para 0137, para 0155, para 0180, para 0185, para 0193, para 0236, para 0247):
wherein the plurality of distinct artificial intelligence modules update the recommendation data in real time based on the market update data  ((Cummings) in at least FIG. 13; para 0006, para 0054, para 0137, para 0139,  para 0236);
wherein the server generates a visualization of progress toward achieving the at least one goal based on total returns in the at least one investment account associated with each of the plurality of user profiles ((Cummings) in at least Fig. 6, FIG. 9, FIG. 11, FIG. 13; para 0046, para 0057, para 0081, para 0083, para 0129, para 0145, para 0154-0158, para 0236, para 0414);
wherein the server updates the visualization of progress in real time based on the market update data and/or the updated recommendation data ((Cummings) in at least Fig. 6, FIG. 9, FIG. 11, FIG. 13; para 0046, para 0057, para 0081, para 0083, para 0129, para 0145, para 0154-0158, para 0236, para 0414):
wherein the platform further comprises a ...[different] engine and a sentiment engine ((Cummings) in at least para 0288, para 0290), wherein the...[different] engine and the sentiment engine each include at least one of the plurality of distinct artificial intelligence modules ((Cummings) in at least Abstract; FIG. 8D-E; para 0034, para 0047, para 0064, para 0115-0116) wherein the platform retrieves input data for the ...[different] engine, and the sentiment engine from the plurality of user profiles and third-party social media user profiles associated with third party platforms ((Cummings) in at least FIG. 1, FIG. 6; para 0035-0036, para 0046, para 0048, para 0051, para 0056, para 0058, para 0060, para 0081-0084. Para 0086), and wherein the input data further includes unemployment data, inflation data, tax and regulatory agency data, pending litigation data, social media data including metadata, likes, dislikes, social network connections, and direct messages, and weather data by at least one web crawler in real time, and wherein the fundamental engine, the momentum engine, and the sentiment engine are trained separately. ((Cummings) in at least para 0035, para 0040, para 0056-0057, para 0066, para 0075, para 0082, para 0090, para 0271). 
Cummings does not explicitly teach named modules:
fundamental engine, a momentum engine,
Bergeron teaches:
a fundamentals [broker selection module] ... ((Bergeron) in at least para 0012)
Both Cummings and Bergeron are directed toward analyzing trading data for trading strategies in order to provide recommendations using plurality of learning modules.  Cummings teaches learning models analytics include tracing, tracking and analyzing financial advice and performance across multiple dimensions.  Bergeron teaches the motivation of named module for specific analysis including analyzing historical performance data of trades in order to determine the past performance of brokers efficiency in previous trades so that brokers can be selected for the execution of trades of assets according to generated schedules and executions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the models for specific functions of Cummings to include named models for analyzing historical data as taught by Bergeron since Bergeron teaches the motivation of a named module for specific analysis including analyzing historical performance data of trades in order to determine the past performance of brokers efficiency in previous trades so that brokers can be selected for the execution of trades of assets according to generated schedules and executions.
Schulman teaches:
... momentum analysis module...((Schulman) in at least para 0077)
Both Cummings and Schulman are directed toward analyzing portfolio data in order to provide recommendation for portfolio allocations.  Schulman teaches the motivation of assessment module with sub-modules for different analysis with a comparison (i.e. momentum) sub-module for computing and tracking the difference between candidate/current portfolio for computing opportunity and recommendations.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the models for specific functions of Cummings to include named models for comparison analysis of Schulman since Schulman teaches the motivation of assessment module with sub-modules for different analysis with a comparison (i.e. momentum) sub-module for computing and tracking the difference between candidate/current portfolio for computing opportunity and recommendations.
In reference to Claim 19:
The combination of Cummings, Bergeron and Schulman discloses the limitations of independent claim 18.  Cummings further discloses the limitations of dependent claim 19
(Currently amended) The portfolio management platform of claim 18 (see rejection of claim 18 above), 
wherein the servers receive a designation by at least one of the plurality of user profiles allocating a percentage of total returns of the at least one investment account to each of the at least one goal ((Cummings) in at least para 0155, para 0291, para 0297).
In reference to Claim 21:
The combination of Cummings, Bergeron and Schulman discloses the limitations of independent claim 18.  Cummings further discloses the limitations of dependent claim 21
(Currently Amended) The portfolio management platform of claim 18 (see rejection of claim 18 above), 
wherein the server receive a designation of at least one theme by at least one of the plurality of user profiles, and where in the at least one theme includes at least one concept and/or at least one subsector used to guide investment decisions.((Cummings) in at least para 0040, para 0046-0047, para 0057, para 0064-0066, para 0073, para 0414)
In reference to Claim 22:
The combination of Cummings, Bergeron and Schulman discloses the limitations of independent claim 18.  Cummings further discloses the limitations of dependent claim 22
The portfolio management platform of claim 18, wherein the plurality of distinct artificial
intelligence modules includes a sentiment analysis module associated with the sentiment engine (see rejection of claim 18 above) configured to 
evaluating sentiment data, a fundamentals analysis module associated with the fundamental engine evaluating historical data, fund-level data, and/or analyst reports regarding the one or more securities, and/or a momentum analysis module associated with the momentum engine analyzing the performance of the one or more securities compared to similar securities. ((Cummings) in at least para 0039, para 0043-0045, para 0049, para 0063, para 0075, para 0229) 
Cummings does not explicitly name modules:
....fundamental engine...momentum engine...
Bergeron teaches:
fundamental engine evaluating historical data, fund-level data, and/or analyst reports regarding the one or more securities((Bergeron) in at least para 0012)
Both Cummings and Bergeron are directed toward analyzing trading data for trading strategies in order to provide recommendations using plurality of learning modules.  Cummings teaches learning models analytics include tracing, tracking and analyzing financial advice and performance across multiple dimensions.  Bergeron teaches the motivation of named module for specific analysis including analyzing historical performance data of trades in order to determine the past performance of brokers efficiency in previous trades so that brokers can be selected for the execution of trades of assets according to generated schedules and executions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the models for specific functions of Cummings to include named models for analyzing historical data as taught by Bergeron since Bergeron teaches the motivation of a named module for specific analysis including analyzing historical performance data of trades in order to determine the past performance of brokers efficiency in previous trades so that brokers can be selected for the execution of trades of assets according to generated schedules and executions.
Schulman teaches:
momentum analysis module associated with the momentum engine analyzing the performance of the one or more securities compared to similar securities ((Schulman) in at least para 0077)
Both Cummings and Schulman are directed toward analyzing portfolio data in order to provide recommendation for portfolio allocations.  Schulman teaches the motivation of assessment module with sub-modules for different analysis with a comparison (i.e. momentum) sub-module for computing and tracking the difference between candidate/current portfolio for computing opportunity and recommendations.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the models for specific functions of Cummings to include named models for comparison analysis of Schulman since Schulman teaches the motivation of assessment module with sub-modules for different analysis with a comparison (i.e. momentum) sub-module for computing and tracking the difference between candidate/current portfolio for computing opportunity and recommendations.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of WO 2020/051712 A1 by Bergeron (Bergeron) and further in view of US Pub No. 2007/0282732 A1 by Shulman et al (Shulman) as applied to claim 18 above, and further in view of US Patent No. 7,778,907 B1 by Haskins (Haskins)
In reference to Claim 20:
The combination of Cummings, Bergeron and Schulman discloses the limitations of independent claim 18.  Cummings further discloses the limitations of dependent claim 20
The portfolio management platform of claim 18 (see rejection of claim 18 above), 
wherein the at least one goal includes an initial investment amount in the at least one goal, a total amount of required funds for the at least one goal, ((Roy) in at least para 0004, para 0052, para 0056, para 0063, para 0065, para 0095) 
Roy does not explicitly teach:
and a period of time in which the total amount of required funds is able to be accrued.
Haskins teaches:
wherein the at least one goal includes an initial investment amount in the at least one goal, a total amount of required funds for the at least one goal, and a period of time in which the total amount of required funds is able to be accrued.((Haskins) in at least Col 2 lines 20-30, Col 2 lines 58-Col 3 lines 1-3, lines 13-16, Col 7 lines 51-63, Col 8 lines 4-17, Col 8 lines 52-Col 9 lines 1-3, Col 15 lines 10-27)
Both Roy and Haskins are directed toward analyzing investment information in order to recommend asset allocation in order to meet user goals.  Haskins teaches the motivation that in the event to user goal is future balance based on initial required funds.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the goal of the investment portfolio to include future required funs of Haskins since Haskins teaches the motivation that in the event to user goal is future balance based on initial required funds.
Claim 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings) in view of WO 2020/051712 A1 by Bergeron (Bergeron) in view of US Pub No. 2007/0282732 A1 by Shulman et al (Shulman) as applied to claim 18, and further in view of US Pub No. 2014/0279693 A1 by Roy et al (Roy)
In reference to Claim 23:
The combination of Cummings, Bergeron and Schulman discloses the limitations of independent claim 18.  Cummings further discloses the limitations of dependent claim 23
(Currently Amended) The portfolio management platform of claim 18 (see rejection of claim 18 above), 
Cummings does not explicitly teach:
wherein the server automatically and autonomously buy and/or sell securities in the at least one investment account based on the weighted aggregation of the recommendation data.
Roy teaches:
wherein the server automatically and autonomously buy and/or sell securities in the at least one investment account based on the weighted aggregation of the recommendation data. ((Roy) in at least para 0069, para 0092-0093),
Both Cummings and Roy are directed toward recommending for allocation of portfolios using machine learning results for recommendations and trades based on user preferences .  Roy teaches the motivation of automatically buying/selling securities in response to user preference to not actively participate in buying and selling assets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the preference for portfolio management of Cummings to include the system automatically buy/sell securities of Roy since Roy teaches the motivation of automatically buying/selling securities in response to user preference to not actively participate in buying and selling assets.  
In reference to Claim 24:
The combination of Cummings, Bergeron and Schulman discloses the limitations of independent claim 18.  Cummings further discloses the limitations of dependent claim 24
(Currently Amended) The portfolio management platform of claim 18 (see rejection of claim 18 above), 
Cummings does not explicitly teach:
wherein the server generates at least one watchlist for at least one of the plurality of user profiles, and wherein the at least one watchlist includes a list of securities, displaying one or more financial properties of each security.
Roy teaches:
wherein the server generates at least one watchlist for at least one of the plurality of user profiles, and wherein the at least one watchlist includes a list of securities, displaying one or more financial properties of each security.((Roy) in at least para 0087, para 0095)
Both Cummings and Roy are directed toward recommending for allocation of portfolios for recommendations and trades.  Roy teaches the motivation of suggested list for alternative top ranked funds in order to assist users in creating a constrained list.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information provided in recommending products of Cummings to include list as taught by Roy since Roy teaches the motivation of suggested list for alternative top ranked funds in order to assist users in creating a constrained list.  .
In reference to Claim 25:
The combination of Cummings, Kotarinos and Watanachote discloses the limitations of independent claim 18.  Cummings further discloses the limitations of dependent claim 25
The portfolio management platform of claim 18 (see rejection of claim 18 above), 
Cummings does not explicitly teach:
wherein the server transmits at least one alert to at least one of the plurality of user devices regarding the performance of one or more investments held by at least one user profile associated with the at least one of the plurality of user devices
Roy teaches:
wherein the server transmits at least one alert to at least one of the plurality of user devices regarding the performance of one or more investments held by at least one user profile associated with the at least one of the plurality of user devices ((Roy) in at least para 0063-0064)
Both Cummings and Roy are directed toward asset buy/sell recommendation analysis and communication.   Roy teaches the motivation of a system automatically providing performances of specific holdings in order to present outcomes to reflect different market conditions. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information provided in recommending products of Cummings to include automatic notifications of Roy since Roy teaches the motivation of a system automatically providing performances of specific holdings in order to present outcomes to reflect different market conditions.
Claim 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0264520 A1 by Cummings (Cummings), and further in view of US Pub No. 2014/0279693 A1 by Roy et al (Roy)
In reference to Claim 26:
Cummings teaches:
(Currently Amended) A method of portfolio management ((Cummings) in at least Abstract), comprising:
providing a server in network communication with a plurality of user devices ((Cummings) in at least FIG. 1; para 0035);
the server generating a plurality of user profiles, each associated with one or more of the plurality of user devices ((Cummings) in at least para 0041, para 0046, para 0056);
wherein the plurality of user profiles include risk tolerance information, desired returns over one or more time periods, and at least one goal ((Cummings) in at least para 0040, para 0046, para 0057);
wherein the plurality of user profiles are each associated with at least one investment account ((Cummings) in at least FIG. 1; para 0035, para 0043, para 0057, para 0182);
wherein the server is in communication with a plurality of distinct artificial intelligence modules, the plurality of distinct artificial intelligence modules analyzing data regarding one or more securities and generate recommendation data regarding the one or more securities  ((Cummings) in at least Abstract; FIG. 8D-E; para 0034, para 0047, para 0064, para 0115-0116);
the server generating a suggested portfolio securities allocation based on a weighted aggregation of the recommendation data generated by each of the plurality of distinct artificial intelligence modules and based on the risk tolerance information and the desired returns over the one or more time periods associated with the plurality of user profiles ((Cummings) in at least para 0058, para 0145-0147, para 0291, para 0300, para 0304-0309, para 0313, para 0316, para 0325-0326, para 0330, para 0368, para 0406-0407);
the server weighing the weighted aggregation of the recommendation data based on historical data regarding the correlation of the recommendation data of each of the plurality of distinct artificial intelligence modules with previous performance data of each of the one or more securities ((Cummings) in at least para 0039, para 0057, para 0198, para 0200, para 0248, para 0267, para 0326); 
wherein the server receives market update data in real time ((Cummings) in at least FIG. 13; para 0040, para 0046, para 0057, para 0071, para 0137, para 0155, para 0180, para 0185, para 0193, para 0236, para 0247):
wherein the plurality of distinct artificial intelligence modules update the recommendation data in real time based on the market update data ((Cummings) in at least FIG. 13; para 0006, para 0054, para 0137, para 0139,  para 0236); and...
Cummings does not explicitly teach:
the server automatically and autonomously buying and/or selling securities in the at least one investment account based on the weighted aggregation of the recommendation data.
Roy teaches:
the server automatically and autonomously buying and/or selling securities in the at least one investment account based on the weighted aggregation of the recommendation data. ((Roy) in at least para 0069, para 0075, para 0080-0082, para 0092-0093), 
Both Cummings and Roy are directed toward recommending for allocation of portfolios using machine learning results for recommendations and trades based on user preferences .  Roy teaches the motivation of automatically buying/selling securities in response to user preference to not actively participate in buying and selling assets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the preference for portfolio management of Cummings to include the system automatically buy/sell securities of Roy since Roy teaches the motivation of automatically buying/selling securities in response to user preference to not actively participate in buying and selling assets.  
In reference to Claim 27:
The combination of Cummings and Roy discloses the limitations of independent claim 26.  Cummings further discloses the limitations of dependent claim 27.
(Original) The method of claim 26 (see rejection of claim 26 above0, further comprising 
the server associating at least one third-party managed investment account with at least one of the plurality of user profiles, and the server generating a visualization of the performance of the at least one third-party managed investment account. ((Cummings) in at least FIG. 1; para 0035-0036, para 0051, para 0056-0057)
In reference to Claim 28:
The combination of Cummings and Roy discloses the limitations of independent claim 26.  Cummings further discloses the limitations of dependent claim 28.
(Original) The method of claim 26 (see rejection of claim 26 above), further comprising 
Cummings does not explicitly teach:
the server automatically adjusting investments in the at least one investment account when deviation between actual returns of the at least one investment account and expected returns of the at least one investment account exceed a preset threshold.
Roy teaches:
the server automatically adjusting investments in the at least one investment account when deviation between actual returns of the at least one investment account and expected returns of the at least one investment account exceed a preset threshold. ((Roy) in at least para 0005, para 0008, para 0016-0017, para 0052, para 0056, para 0059, para 0065-0067)
Both Cummings and Roy are directed toward using weighted data analysis for recommendations and adjusting weights and bias parameters in order to correct probabilities.  Roy teaches the motivation of automatically adjusting investment because of user preferences of not wanting to actively manage investments.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the automated process of Cummings to include the automated adjustment of Roy since Roy teaches the motivation of automatically adjusting investment because of user preferences of not wanting to actively manage investments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697